Citation Nr: 1706108	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches and, if so, whether service connection for migraine headaches is warranted. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis, cervical spine (claimed as neck condition) and, if so, whether service connection for arthritis, cervical spine is warranted. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease, lumbosacral spine and, if so, whether service connection for degenerative joint disease, lumbosacral spine is warranted. 

4.  Entitlement to service connection for seizures. 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that, subsequent to the issuance of the May 2013 supplemental statement of the case, additional evidence was added to the record, to include a private examination and opinion.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a December 2016 response.  38 C.F.R. § 20.1304 (c) (2016).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for seizures and the reopened claims for service connection for migraine headaches and arthritis of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in November 2005, the RO denied the claim for service connection for migraine headaches.

2.  Evidence added to the record since the final November 2005 denial is neither cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraine headaches.

3.  In a final decision issued in December 2008, the RO denied the claim for service connection for arthritis, cervical spine.

4.  Evidence added to the record since the final December 2008 denial is neither cumulative nor redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for arthritis, cervical spine.

5.  In a final decision issued in December 2008, the RO reopened and continued to deny the claim for service connection for degenerative joint disease, lumbosacral spine.  

6.  Evidence added to the record since the final December 2008 denial is neither cumulative nor redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for degenerative joint disease, lumbosacral spine.

7.  Degenerative joint and disc disease of the thoracolumbar spine is not shown to be causally or etiologically related to any disease, injury, or incident in service; arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The December 2008 rating decision that denied service connection for arthritis, cervical spine is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for arthritis, cervical spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5.  The December 2008 rating decision that reopened and denied service connection for degenerative joint disease, lumbosacral spine is final.  38 U.S.C.A.  § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative joint disease, lumbosacral spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

7.  The criteria for service connection for degenerative joint disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103 (a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms.  Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C.         § 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim. 

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103 (a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103 (a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for migraine headaches and arthritis of the cervical spine is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

As relevant to the Veteran's application to reopen his previously denied claim of service connection degenerative joint disease of the thoracolumbar spine, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2011 letter, sent prior to the initial unfavorable decision issued in November 2011, informed the Veteran of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claim.  In this regard, while the letter did not specifically advise the Veteran that such claim had been previously denied and the bases for such denial, it did fulfill VA's duty to notify as interpreted by VAOPGCPREC 6-2014.  Moreover, a reasonable person could have been expected to understand what was needed to support the Veteran's application to reopen his claim of entitlement to service connection for degenerative joint disease, lumbosacral spine, based on notice that was provided to him during the course of his appeal.  Furthermore, the September 2011 letter informed the Veteran of VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has been provided with a VA examination in connection with his claim pertaining to degenerative joint disease, thoracolumbar spine.  Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Applications to Reopen Previously Denied Claims 

The Veteran is seeking to reopen his previously denied claims of service connection for migraine headaches, arthritis of the cervical spine and degenerative joint disease of the thoracolumbar spine.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Migraine headaches

By way of background, in August 2005, the Veteran first filed an application for compensation based on a claim of service connection for migraine headaches.

In a November 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for migraine headaches.  Of record at the time of the November 2005 rating decision were the Veteran's service treatment records, VA treatment records dated through November 2005, and private medical records dated January 1997 through February 1997.  

The RO noted that the service treatment records did not show a history of complaints, treatment, or diagnoses of headaches or migraines during service.  Furthermore, the RO noted that during the Veteran's separation examination, he specifically denied frequent or severe headaches.  

The post-service VA treatment records through November 2005 and private treatment records from January and February 1997 reflect that the Veteran was diagnosed with tension headaches, but that there was no evidence that the Veteran was treated or diagnosed with migraines.  

Consequently, the RO determined that the evidence did not show a confirmed diagnosis of migraine headaches related to active service which would permit a finding of service connection and, therefore, denied service connection.

In November 2005, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for migraine headaches was received until July 2010, when VA received his application to reopen such claim.  Therefore, the November 2005 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In this regard, the Board has considered the applicability of 38 C.F.R.         § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for migraine headaches was received prior to the expiration of the appeal period stemming from the November 2005 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the November 2005 decision consists of VA treatment records dated through March 2013, various private treatment records to include opinion statements and August 2016 hearing testimony as well as lay statements.  

VA treatment records through March 2013 reflect treatment for tension headaches but do not contain a diagnosis of migraine headaches. 

Private records from October 2007 indicate that the Veteran's private physician stated that "I believe that all or most of the problems that he suffers with now are directly linked to previous military service."  Statements from the Veteran's treating physicians dated in October 2011 reflect the opinions that the Veteran was completely and permanently disabled and unable to maintain employment.  In addition, it was noted that he suffered from severe seizures, severe degenerative arthritis of the neck and L-S area as a direct result of injuries received from an injury he had in service.  However, these opinions were silent as to any complaints, treatment or diagnosis of migraine headaches.  An additional statement in January 2013 from the Veteran's private physician noted that "[i]n my opinion...the migraine headaches...could very likely be the result of wounds he received to the Head, Forehead and Back as a result of the accident he had while serving in Korea."  

The Veteran also testified at a hearing in August 2016 where he indicated that he suffered an accident while in the service which he believed caused his claimed migraine headaches.  The Veteran testified that he began to have migraines while still stationed in Korea.  

Presuming the credibility of the January 2013 opinion pursuant to Justus, the Board finds that the evidence received since the November 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim for service connection for migraine headaches.  See 38 C.F.R. § 3.156 (a). 

In this regard, the Veteran's claim for service connection for migraine headaches was previously denied as the record did not indicate that this condition was incurred in or aggravated by his service.  Since such time, the January 2013 opinion suggesting such a nexus has been received.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for migraine headaches is reopened.

Cervical Spine

The Veteran initially claimed entitlement to service connection for a neck condition in October 2008.  In a decision dated and issued in December 2008, the RO considered the Veteran's service treatment records as well as VA treatment records dated January 1994 through December 2008, various private treatment records dated September 1995 through October 1995, June 1988 through February 2008, and January 1997, as well as medical opinions and lay statements. 

The RO noted that the service treatment records did not show a history of complaints, treatment, or diagnoses of neck pain or arthritis.  

In addition, the RO noted that post-service VA treatment records revealed that the Veteran's neck had a decreased range of motion in September 1994 and he was diagnosed with musculoskeletal pain.  April 1997 treatment notes reflect that the Veteran reported a fall on his right shoulder which resulted in painful motion on the right side of his neck.  In May 1997 the Veteran was again treated for complaints of neck pain and again was found to have decreased range of motion.  X-ray evidence from March 2007 showed possible degenerative changes.  November 2008 treatment notes revealed complaints of pain since an alleged motor vehicle accident while in the service, however no diagnosis was given. 

Private medical records from January 1997 revealed chronic osteoarthritic changes.  A May 2006 comprehensive physical revealed range of motion of the neck to be normal.  October 2007 records indicate that the Veteran's private physician stated that "I believe that all or most of the problems that he suffers with now are directly linked to previous military service." 

The Veteran also submitted a lay statement from a friend in January 2008, which appeared to corroborate his contentions of a motor vehicle accident in service.  The friend indicated that the Veteran told him of an accident that he had suffered and the friend indicated that he remembered the Veteran complaining of back and neck pain. 

The RO found that there was no evidence of treatment for neck pain or a diagnosis of a chronic disability of the cervical spine in service and no documentation that the Veteran's current diagnosis of arthritis of the cervical spine was related to his military service.  Consequently, the RO determined that the evidence did not show any confirmation that the Veteran's condition was related to service which would permit a finding of service connection and, therefore, denied service connection on a direct basis.  The RO also found that as the Veteran's arthritis was not diagnosed until January 1997, there was no evidence that such manifested to a compensable degree within one year of service and therefore service connection was also denied on a presumptive basis.

The Veteran was advised of the decision and his appellate rights in a December 2008 letter.  In February 2009, the Veteran filed a notice of disagreement (NOD) with the December 2008 rating decision.  In November 2009, the RO issued a statement of the case (SOC), in which they continued to deny the Veteran's claim for entitlement to service connection for arthritis of the cervical spine.  However, no further communication regarding his claim of entitlement to service connection for arthritis of the cervical spine was received until July 2010, when VA received his application to reopen such claim.  Therefore, while a NOD and SOC were issued, the Veteran did not perfect his appeal.  Furthermore, no new and material evidence was received within the applicable appellate period following the December 2008 rating decision.  Therefore, the December 2008 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).   

As noted, VA received the Veteran's current application to reopen his previously denied claim in July 2010.  In this regard, the Board again notes that the Veteran's claim was previously denied as the record did not establish a nexus between the claimed arthritis of the cervical spine and service. 

Evidence received since the December 2008 decision consists of VA treatment records dated through March 2013, various private treatment records, August 2016 hearing testimony as well as medical and lay statements.  

VA treatment records through March 2013 reflect treatment for chronic neck pain.  

A buddy statement submitted on behalf of the Veteran reflects the Veteran's report of a motor vehicle accident while in service and neck pain, but such is duplicative and cumulative of the evidence previously of record.  

The Veteran's private physician Dr. G.B.N. noted that most of the Veteran's current health problems are directly linked to his former military service.  A note from his VA doctor, Dr. H. S., reported that the Veteran was completely and permanently disabled and unable to maintain gainful employment.  Such notes from the Veteran's treating physicians are duplicative and cumulative of the evidence previously of record as well, and provide no evidence that the Veteran's current arthritis is related to his active duty service.  

During the April 2015 independent medical evaluation, the Veteran again reported his alleged accident in service.  The Veteran reported that he did not lose consciousness but that he experienced significant posterior cervical neck and lumbar pain.  Dr. D.S.R. noted that it was his opinion that the Veteran "sustained a service-connected motor vehicle accident in 1968 which subsequently created cervical spine, lumbar spine, and bilateral hip arthropathies."  

In addition, the Veteran testified at the August 2016 hearing, that after his motor vehicle accident he began to experience pain in his neck and back and that such continued after he got out of service.  The Veteran reported that he suffered no other falls or injuries to his neck, back or head.  He testified that he suffered a bloody nose after his alleged in service motor vehicle accident and indicated that such was evidence that he had hit his head.  The Veteran further testified that he believed as a result of racial prejudice that some of his service treatment records were blacked out. 

In addition, the Veteran continues to generally allege that his condition had its onset during service or was otherwise the result of service.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno, 6 Vet. App. 465 at 469-70. 

Presuming the credibility of the statements from the Veteran pursuant to Justus, as well as the opinion from Dr. D.S.R., the Board finds that the evidence received since the December 2008 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim for service connection for arthritis of the cervical spine.  See 38 C.F.R. § 3.156 (a). 

In this regard, the Veteran's claim for arthritis of the cervical spine was previously denied as the record did not indicate that this condition was incurred in or aggravated by his service.  Since such time, the April 2015 opinion from Dr. D.S.R. suggesting such a nexus has been received.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for arthritis of the cervical spine is reopened.

Thoracolumbar Spine

In August 2005, the Veteran first filed an application for compensation based on a claim of service connection for a back injury.  In a decision dated and issued in November 2005, the RO considered the Veteran's service treatment records, VA treatment records dated April 1999 through November 2005 and private treatment records dated January 1997 to February 1997. 

The RO noted that the service treatment records showed that the Veteran complained of sharp pain in his back in May 1968, but that this appeared to have resolved.  The RO noted that the remainder of the service treatment records revealed no evidence of a chronic back problem.  In addition, while the RO noted that the Veteran reported that he had back trouble at his separation physical in May 1969, there was no evidence that the Veteran was diagnosed with a chronic back problem and no abnormalities were noted during the physical.  

The RO also noted that the private treatment records did not show a chronic residual of a back injury.  

The post-service VA treatment records noted that the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine, however there was no indication that such developed as a result of the Veteran's active duty.  

Consequently, the RO determined that the evidence did not provide a link between the Veteran's isolated incident of low back pain in service and his later diagnosed degenerative joint disease of the lumbosacral spine and, therefore, denied service connection.

In November 2005, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for degenerative joint disease of the thoracolumbar spine was received until August and October 2008, when VA received his application to reopen such claim.  Therefore, the November 2005 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for degenerative joint disease of the thoracolumbar spine was received prior to the expiration of the appeal period stemming from the November 2005 rating decision.  See Bond, supra; Roebuck, supra; Muehl, supra.

The Veteran again claimed entitlement to service connection for degenerative joint disease of the thoracolumbar spine in a petition to reopen his claim in October 2008.  The RO appears to have reopened but continued to deny the Veteran's claim in a rating decision dated and issued in December 2008.  Of record at the time of the December 2008 rating decision were the Veteran's service treatment records, VA treatment records dated through December 2008, and various private treatment records for September 1995 to October 1995, June 1988 to February 2008 and January 1997, as well as medical and lay statements.  

The RO noted that the evidence previously of record noted a single episode of back pain treated in May 1968 while on active duty.  The RO noted that no musculoskeletal back pain was ever noted and that there was no evidence that the Veteran was diagnosed with a chronic disability of the thoracolumbar spine and as there was no evidence tying the Veteran's condition to his single incident of pain in service, service connection was denied.  

VA treatment records from November 2005 to November 2008, showed continuous treatment for low back pain and degenerative joint disease of the lumbosacral spine.  A November 2008 note reflects that the Veteran reported that his back pain initially began after a motor vehicle accident in 1968. 

A buddy statement submitted on behalf of the Veteran reflects the Veteran's report of a motor vehicle accident while in service and neck pain, but such is duplicative and cumulative of the evidence previously of record.  

Private treatment records reflect complaints of back pain.  A May 2006 physical revealed a normal back and the Veteran was diagnosed with chronic pain syndrome.  A statement from the Veteran's treating doctor in October 2007 stated, "all or most of your problems were directly linked to previous military service."  In November 2007, the Veteran's private physician diagnosed sciatica and degenerative arthritis of the low back.  In February 2008, the Veteran was treated for continuing pains in his low back.  

While the RO indicated that they declined to reopen the Veteran's claim, it appears that the RO actually found the Veteran's private physician's statements to be new and material and therefore considered the Veteran's claim reopened.  However, the RO continued to deny the Veteran's claim on the merits as they found that there was no evidence that the Veteran's physician reviewed his service treatment records  as "none of [his] service treatment records revealed complaints of musculoskeletal back pain or back pan that could be related to [his] current diagnosis of degenerative joint disease of the lumbosacral spine."  The RO denied the Veteran's claim for service connection for degenerative joint disease, lumbosacral spine, as they found that there was no evidence of complaints of back pain related to his lumbosacral spine or a diagnosis of a chronic disability of the lumbosacral spine in service. 

In December 2008, the Veteran was advised of the decision and his appellate rights.  In February 2009, the Veteran submitted a NOD with the December 2008 rating decision.  In September 2009, the Veteran underwent a VA examination of the thoracolumbar spine.  The September 2009 VA examiner found it less likely than not that the Veteran's current degenerative joint disease of the lumbosacral spine began in or was related to his active duty service.  In a statement of the case issued in November 2009, the RO presumed that the Veteran's claim was reopened, however they continued to deny the claim on the merits.  No further communication regarding his claim of entitlement to service connection for degenerative joint disease of the thoracolumbar spine was received until July 2010, when VA received his application to reopen such claim.  Therefore, while a NOD and SOC were issued, the Veteran did not perfect his appeal.  Furthermore, no new and material evidence was received after the November 2009 SOC, within the applicable appellate period following the December 2008 rating decision.  Therefore, the December 2008 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).   

As noted, VA received the Veteran's current application to reopen his previously denied claim in July 2010.  In this regard, the Board again notes that the Veteran's claim was previously denied as the record did not establish a nexus between the claimed degenerative joint disease of the thoracolumbar spine and service. 

Evidence received since the December 2008 decision consists of VA treatment records dated through March 2013, various private treatment records, August 2016 hearing testimony as well as medical and lay statements.  

VA treatment records reflect treatment for chronic back pain.  

A buddy statement submitted on behalf of the Veteran reflects the Veteran's report of a motor vehicle accident while in service and complaints of back pain.  

The Veteran's private physician Dr. G.B.N. noted that most of the Veteran's current health problems are directly linked to his former military service.  A note from Dr. H. S. reported that the Veteran was completely and permanently disabled and unable to maintain gainful employment.  

During the September 2009 VA examination the Veteran reported that he was involved in a motor vehicle accident in Korea and that he had suffered back pain ever since.  The examiner noted lumbosacral muscle spasm and tenderness.  X-ray evidence showed degenerative changes and a diagnosis of degenerative disc disease of the thoracolumbar spine was rendered.  The examiner opined after a review of the Veteran's claims file that it was less likely than not that the degenerative disc disease occurred in or was related to active duty military service.  The examiner noted a single episode of back pain in service, but found no other indications of complaints or problems in service.  The examiner found that the Veteran's degenerative disc disease of the thoracolumbar spine was related to normal wear and tear that came with age.  

The VA examination, buddy statement, and treating physician statements of Dr. G.B.N. and Dr. H.S. were previously considered during the December 2008 rating decision and November 2009 statement of the case.  Such are duplicative and cumulative of the evidence previously of record, and provide no evidence that the Veteran's current degenerative joint disease is related to his active duty service.  

During the April 2015 independent medical evaluation, the Veteran again reported his alleged accident in service.  The Veteran reported that he did not lose consciousness but that he experienced significant posterior cervical neck and lumbar pain.  Dr. D.S.R. noted that it was his opinion that the Veteran "sustained a service-connected motor vehicle accident in 1968 which subsequently created cervical spine, lumbar spine, and bilateral hip arthropathies."  

In addition, the Veteran testified at the August 2016 hearing, that after his motor vehicle accident he began to experience pain in his neck and back and that such continued after he got out of service.  The Veteran reported that he suffered no other falls or injuries to his neck, back or head.  The Veteran further testified that he believed as a result of racial prejudice that some of his service treatment records were blacked out. 

In addition, the Veteran continues to generally allege that his condition had its onset during service or was otherwise the result of service.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno, 6 Vet. App. at  469-70. 

Presuming the credibility of the statements from the Veteran pursuant to Justus, as well as the opinion from Dr. D.S.R., the Board finds that the evidence received since the December 2008 rating decision and November 2009 statement of the case is neither cumulative nor redundant, and raises the possibility of substantiating the claim for service connection for degenerative joint disease of the thoracolumbar spine.  See 38 C.F.R. § 3.156 (a). 

In this regard, the Veteran's claim for degenerative joint disease of the thoracolumbar spine was previously denied as the record did not indicate that this condition was incurred in or aggravated by his service.  Since such time, the April 2015 opinion from Dr. D.S.R. suggesting such a nexus has been received.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for degenerative joint disease of the thoracolumbar spine is reopened.

III.  Service Connection 

Although not specifically stated, the RO essentially reopened the Veteran's claim and then denied the claim on the merits.  See December 2012 supplemental statement of the case.  As described above, VA's duty to notify and assist in this appeal has been met.  Accordingly, the Board may proceed to decide the claim on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.  § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current degenerative joint disease of the thoracolumbar spine is related to service.  In this regard, he testified at his August 2016 Board hearing that he was involved in a motor vehicle accident where he was run off the road by a bus and pinned by his vehicle which led to his current degenerative joint disease of the thoracolumbar spine. 

Initially the Board notes that the Veteran has a current diagnosis of degenerative joint disease of the thoracolumbar spine.  Specifically, VA treatment notes from November 2005 through November 2008 reflect a diagnosis of degenerative joint disease of the thoracolumbar spine as well as continuous treatment for degenerative joint disease of the thoracolumbar spine.  In addition, the September 2009 VA examination diagnosed degenerative disc disease of the thoracolumbar spine.  Thus, the Board finds the first element, the existence of a current disability, is satisfied.

With regard to direct service connection, the Board notes that the Veteran's service treatment records show a complaint of sharp pain in the Veteran's back in May 1968.  However, this appeared to resolve as there are no additional complaints, notations, treatment or diagnosis of a back problem throughout the remainder of the Veteran's service treatment records.  During the Veteran's separation physical in May 1969, the Veteran reported back trouble however no abnormalities were noted during the physical portion of the separation examination.  The Veteran was not diagnosed with degenerative joint disease of the thoracolumbar spine nor any other chronic back problem or pain during active duty service. 

Private treatment records reflect treatment for low back pain and a diagnosis of chronic back pain in October 1995.  Treatment notes in May and October 2006 reflect complaints of low back pain which reportedly began after an accident in service.  Physical examination revealed a normal back and the Veteran was diagnosed with chronic pain syndrome.  In October 2007, the Veteran's private physician stated, "all or most of [the Veteran's] problems were directly linked to previous military service."  In November 2007, the Veteran's private physician diagnosed him with sciatica and degenerative arthritis of the low back.  A February 2008 treatment note reflects that the Veteran was treated for continuing pains.  In January 2013, the Veteran's treating physician provided the opinion that the Veteran's "degenerative joint disease (lumbar sacral spine) could very likely be the result of wounds he received to the head, forehead and back as a result of the accident he had while serving in Korea."

Post-service VA treatment records reflect continuous treatment for back pain beginning in July 2005.  In addition, treatment for degenerative joint disease of the thoracolumbar spine was continuous from November 2005 to November 2008.  A November 2007 statement from the Veteran's treating VA physician indicated that the Veteran was completely and permanently disabled and unable to maintain gainful employment. 

A January 2008 buddy statement submitted on behalf of the Veteran reflects the Veteran's report of a motor vehicle accident while in service and resulting back pain.  

During the September 2009 VA examination, the Veteran reported that his low back pain was the result of a motor vehicle accident where he was run off the road by a bus and pinned by his vehicle.  The Veteran complained of aching low back pain which was present most of the time.  He noted that the pain was aggravated by bending and lifting and that it was worse in the morning.  The Veteran reported that he took medication for the pain which was non-radiating and did not affect his ability to ambulate.  The examiner opined, based on a physical examination of the Veteran and a review of the Veteran's service treatment records, that the Veteran's degenerative joint and disc disease of the thoracolumbar spine were related to normal wear and tear in a 62 year old man.  The examiner found one episode of back pain during active military service but no further complaints of back pain to suggest any chronic back condition during service.  The examiner also found no evidence of treatment within one year following discharge.  The examiner opined that it was less likely than not that the Veteran's degenerative joint and disc disease of the thoracolumbar spine either occurred in or were related to military service. 

During the April 2015 independent medical evaluation, the Veteran again reported his alleged accident in service.  The Veteran reported that he did not lose consciousness but that he experienced significant posterior cervical neck and lumbar pain.  Dr. D.S.R. noted that it was his opinion that the Veteran "sustained a service-connected motor vehicle accident in 1968 which subsequently created cervical spine, lumbar spine, and bilateral hip arthropathies."  

In addition, the Veteran testified at the August 2016 hearing, that after his motor vehicle accident he began to experience pain in his neck and back and that such continued after he got out of service.  The Veteran reported that he suffered no other falls or injuries to his neck, back or head.  The Veteran further testified that he believed as a result of racial prejudice that some of his service treatment records were blacked out. 

After weighing all the evidence, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for degenerative joint disease of the thoracolumbar spine.

In reaching such conclusion, the Board accords great probative weight to the VA opinion of record addressing direct service connection.  In this regard, such opinion is predicated on an interview with the Veteran and review of the record, including his service treatment records, post-service private and VA treatment records.  The opinion proffered considered all of the pertinent evidence of record, to include the diagnostic testing, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet App. 296 (2008)(holding that a medical opinion that contains only data and conclusions is not entitled to any weight); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the October 2007, January 2013 and April 2015 private opinions indicated that the Veteran's degenerative joint disease was the result of an accident that he suffered while in service.  However, none of these opinions were supported by a rationale.  Therefore, the Board accords them low probative weight.  In comparison, the VA examiner provided a thorough rationale following review of the record and examination and interview of the Veteran.  Therefore, the Board finds it is the most persuasive evidence of record. 

Consideration has been given to the Veteran's assertions that his degenerative joint disease began in or was caused by service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, an opinion as to the cause of degenerative joint and disc disease of the thoracolumbar spine and whether it began in or was caused by service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Back disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations, x-ray findings, and other specific findings are needed to properly assess and diagnose the back disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board acknowledges that the Veteran is competent to report that he believes his degenerative joint disease of the thoracolumbar spine began in or was caused by his service, specifically his alleged car accident.  However, there is no indication that the Veteran is competent to relate the former to the latter.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating joint disorders.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, that lay evidence does not constitute competent evidence and is of less probative value than the medical evidence of record.

The Board notes a continuity of symptomatology of degenerative joint disease of thoracolumbar spine has also not been persuasively shown.  There was only one incident of back pain in service and no complaints or treatment of such for the one year presumptive period after service.  In addition, the first documented complaint of back pain was not until October 1995, more than twenty years after his discharge from service.  The Veteran's intuition that back pain he experienced over the years is a continuing disease process of back pain he experienced in service is insufficient to establish service connection.  Crucially, any relationship between the current back disability and symptoms of back pain experienced over the years must be established by medical evidence because back pain may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the more probative medical opinion evidence shows no relationship between the Veteran's current back disability and his military service.  Therefore, service connection for a back disability is not warranted on a presumptive basis for a chronic disease or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.      

Therefore, the Board finds that service connection for degenerative joint disease of the thoracolumbar spine, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for degenerative joint disease of the thoracolumbar spine.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for migraine headaches is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for arthritis, cervical spine is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for degenerative joint disease of the thoracolumbar spine is reopened; the appeal is granted to this extent only.

Entitlement to service connection for degenerative joint and disc disease of the thoracolumbar spine is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims for service connection for migraine headaches, seizures, and arthritis of the cervical spine so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA opinion to determine the nature and etiology is required to decide the claims for service connection for migraine headaches, seizures, and arthritis of the cervical spine.

Migraine Headaches

In a statement issued in January 2013, the Veteran's private physician Dr. G.B.N. stated that the Veteran's migraine headaches "could very likely be the result of wounds he received to the Head, Forehead and Back as a result of the accident he had while serving in Korea."  Dr. G.B.N.'s opinion is speculative, and therefore insufficient to establish a basis for service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (providing that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (providing that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such relationship); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  While Dr. G.B.N. did not provide a rationale for his opinion, such does indicate an etiological relationship between the Veteran's migraine headaches and his active military service.  Therefore, on remand the Veteran should be afforded a VA examination to determine the nature and etiology of his migraine headaches. 

Seizures 

The Veteran's service treatment records are silent for any complaints, treatment or diagnosis of seizures.  The Veteran alleges that he was involved in a motor vehicle accident while in service, during which he injured his head.  The Veteran alleges that this incident caused his seizures.  The Veteran was diagnosed with seizures in 1991 following a cerebrovascular accident (CVA) or stroke.  The Veteran was prescribed Dilantin and has been on such medication ever since.  The Veteran has also reported infrequent breakthrough seizures. 

In statements issued in January 2010, October 2011, October 2012 and January 2013, the Veteran's private physician Dr. G.B.N. stated that the Veteran suffered from severe seizures as a direct result of "injuries received from an injury he had in service."  While Dr. G.B.N. did not provide a rationale for his opinion, such does indicate an etiological relationship between the Veteran's seizures and his active military service.  Therefore, on remand the Veteran should be afforded a VA examination to determine the nature and etiology of his seizures. 

Arthritis of the Cervical Spine

With regard to the Veteran's claimed arthritis of the cervical spine, he has alleged that this disability had its onset in service or as a result of an accident that occurred in service.  As stated above, service treatment records did not show a history of complaints, treatment, or diagnoses of neck pain or arthritis.  Post-service treatment records reflect treatment for chronic neck pain.  An April 2015 opinion from Dr. D.S.R. noted that it was his opinion that the Veteran "sustained a service-connected motor vehicle accident in 1968 which subsequently created cervical spine, lumbar spine, and bilateral hip arthropathies."  However, this opinion contained no rationale.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed arthritis of the cervical spine.  Therefore, on remand, such an examination with an etiology opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination by a physician (M.D.) to determine the current nature and etiology of his claimed migraine headaches.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should confirm the diagnosis of a headache disorder.

(B) For currently diagnosed headache disorder, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is directly related to service, to include the Veteran's alleged motor vehicle accident while in service.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

2. The Veteran should be afforded an appropriate VA examination by a physician (M.D.) to determine the current nature and etiology of his claimed seizure disorder.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should confirm the diagnosis of a seizure disorder.

(B)  For currently diagnosed seizure disorder, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is directly related to service, to include the Veteran's alleged motor vehicle accident while in service.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3. The Veteran should also be afforded an appropriate VA examination by a physician (M.D.) to determine the current nature and etiology of his arthritis of the cervical spine.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) Confirm a diagnosis of arthritis of the cervical spine. 

(B) For currently diagnosed arthritis of the cervical spine, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is directly related to service, to include the Veteran's alleged motor vehicle accident while in service.  The examiner should consider and discuss the April 2015 medical evaluation.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


